Title: To Thomas Jefferson from David Gelston, 5 September 1806
From: Gelston, David
To: Jefferson, Thomas


                        
                            Sir,
                            New York Sep: 5th. 1806
                        
                        I had the honor to write to you the 1st instant. I now enclose Capt. Skinners bill of lading for the three
                            boxes wine—the Harmony being bound direct to Alexandria, and lying very near the Jersey, I was unabled to order it
                            directly from one vessel to the other—
                        I have written to the collector at Alexandria to forward the wine immediately to Washington—
                        with great respect, I am, Sir, your obedient servant
                        
                            David Gelston
                            
                        
                    